Citation Nr: 9911904	
Decision Date: 04/30/99    Archive Date: 05/06/99

DOCKET NO.  97-16 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for a right knee disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David T. Cherry, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1986 to 
September 1994. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the December 1995 rating decision of 
the Portland, Oregon, Department of Veterans Affairs (VA) 
Regional Office (RO).

In a September 1997 letter, the RO asked the veteran whether 
he still wanted a hearing before a member of the Board and, 
if so, what type of hearing.  In a VA Form 9 that was 
received later that month, the veteran indicated that he did 
not want a hearing before a member of the Board.  Therefore, 
further development with regard to a hearing is unnecessary.


FINDING OF FACT

There is no competent evidence that the veteran's current 
right knee disorder is related to active service.


CONCLUSION OF LAW

The claim for service connection for a right knee disorder is 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

Extensive service medical records are on file and reveal that 
on the veteran's December 1985 enlistment examination there 
was no history or finding noted in regard to any knee 
problems.  The lower extremities were normal on examination.  
In a report of medical history that apparently was completed 
by the veteran in or about January 1987, the veteran denied a 
history of certain specified musculoskeletal problems, 
including painful; or swollen joints.  In August 1989, he 
underwent a reenlistment examination.  He again denied a 
history of painful or swollen joints and various specified 
musculoskeletal problems.  Service medical records do not 
reveal any complaints or findings of a right knee disorder.  
In July 1994, the veteran underwent his separation 
examination. His lower extremities were found to be normal.  
A summary of defects and diagnoses does not include any knee 
condition.  On a medical history questionnaire, the veteran 
denied having or having had painful or swollen joints; any 
bone, joint or other deformity; lameness; arthritis, 
rheumatism or bursitis; and a "trick" or locked knee.  
Although the examiner noted that the veteran had had chronic 
low back pain, which was not considered disabling, the 
physician did not indicate that the veteran had a right knee 
disorder.  Additionally, the veteran checked "no" to the 
question, "Have you ever had any illness or injury other than 
those already noted?"

The veteran's DD Form 214 for his period of service from 
September 1989 to September 1994 reveals that he received the 
Southwest Asia Service Medal with one bronze star.  

The veteran underwent a VA general medical examination in 
October 1995.  There was no evidence of cyanosis, clubbing or 
varicose veins in the extremities.  The diagnosis was 
multiple orthopedic complaints, to be evaluated by orthopedic 
examination.

That same day, the veteran was afforded an orthopedic 
examination.  He reported that he originally injured his 
right knee during active service when he was struck by a hand 
truck.  He indicated that he experienced pain and swelling at 
the time of the accident and that he was given Motrin and 
sent back to duty.  He reported that he had no further formal 
treatment during active service for that problem, but that, 
since then, he had had pain, primarily in the right knee but 
now bilaterally.  He asserted that the pain was in the 
patellar area and that he had an occasional popping 
associated with the pain.  He reported that he had some 
stiffness, particularly in the morning and when he takes long 
car rides.  He indicated that using stairs was painful at 
times.  He also said that he had had some collapse symptoms 
in the right knee but with no locking.  He indicated that he 
had not had any surgery on the right knee.  The veteran also 
asserted that he used a brace on the right knee, which, to 
the examiner, sounded like an elastic knee support; however, 
he did not bring the brace with him to the examination.  

The physical examination revealed that there were normal 
reflexes at the knees.  There was no evidence of effusion or 
erythema.  The architecture appeared to be grossly normal.  
The range of motion of the right knee was zero to 140 
degrees.  There was no joint line tenderness.  There was some 
synovial thickening bilaterally but mainly on the right.  
Patellofemoral crepitus was noted in the right knee, which 
was of moderate significance.  The quadriceps muscles were 
intact.  There was no lateral collateral, medial collateral, 
or cruciate ligament laxity.  The McMurray's maneuver was 
negative.  X-rays of the right knee were normal.  The 
diagnosis was  patellofemoral syndrome of the right knee.  

In a June 1996 statement, a Mr. S. asserted that he was a 
squadron corpsman during his active service and that he 
roomed with the veteran from March 1994 to August 1994.  Mr. 
S. reported that the veteran wore a knee brace on his right 
knee "all the time that he was going to be on his feet."  
Mr. S. said that, after work, the veteran "usually had to 
keep his right knee elevated along with taking anti-
inflammatory medications (such as ibuprofen and Tylenol) to 
keep the edema and pain at a tolerable level."  

At an August 1997 hearing held at the RO before a hearing 
officer, the veteran testified that he first injured his 
right knee in the spring of 1987 or 1988 at the Naval Station 
in San Diego, California.  Specifically, he said that his 
right leg got pinned between cases, walls, and freezers when 
he was unloading boxes.  As to whether he received treatment, 
he testified that he just talked to the corpsman "real 
fast" and was told to take Tylenol or Advil and to relax.  
He stated that his second injury was in 1993 on the USS 
AMERICA when a forklift hit both of his legs.  The veteran 
said that he talked to a corpsman and that he was given 
Motrin and sent to bed for two days.  He also testified that 
he talked to his roommate, the squadron corpsman, and that he 
was told by his roommate to keep taking Tylenol or ibuprofen 
and to keep the knee elevated.  The veteran reported that he 
had not received any treatment for his right knee since 
active service.  He also asserted that he reported his right 
knee condition during his separation examination.  Hearing 
Transcript (T).

In a September 1997 VA Form 9, the veteran asserted that his 
right knee disorder was related to his jobs in service and 
the forklift accident.  He said that his service medical 
records were negative for treatment of his right knee 
disorder because he went to corpsmen instead of sickbay.  
Also, he indicated that during his separation examination he 
hesitated to give a negative response to the question 
regarding lameness, but that, since he did not walk with a 
limp, he thought that he did not have lameness.  He said that 
he reported that he had not had any bone, joint or other 
deformity because he did not consider his right knee, which 
was only intermittently swollen, to be deformed.  The veteran 
asserted that he did not report that he had a trick or locked 
knee because his right knee did not lock up; instead, it was 
only unsteady.  The veteran further argued that his former 
roommate's statement is supportive of the claim in that he 
said he saw the veteran "in pain" and using a leg brace.  


Legal Criteria

The threshold question is whether the appellant has presented 
evidence of a well-grounded claim.  The United States Court 
of Appeals for Veterans Claims (known as the United States 
Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter "the Court") has defined a well-grounded claim 
as a claim that is plausible.  In other words, a well-
grounded claim is meritorious on its own or capable of 
substantiation.  If the claim is not well grounded, the 
appeal must fail.  38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  If the appellant has 
not submitted evidence of a well-grounded claim, there is no 
duty to assist him in developing facts pertinent to that 
claim.  38 U.S.C.A. § 5107(a).

In order to establish service connection for a claimed 
disability, the facts, as shown by evidence, must demonstrate 
that a particular disease or injury, which results in a 
current disability, was incurred during active service or, if 
preexisting active service, was aggravated therein.  38 
U.S.C.A. §§ 1110, 1131. 

Service connection may granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

In order for a claim to be well grounded, there must be 
competent evidence of the following: (1) a current 
disability, in the form of a medical diagnosis; (2) 
incurrence or aggravation of a disease or injury in service, 
in the form of lay or medical evidence; and (3) a nexus 
between the in-service aggravation or injury or disease and 
the current disability, in the form of medical evidence.  
Caluza v. Brown, 7 Vet. App. 498 (1995).

If the veteran provides satisfactory lay or other evidence of 
an in-service injury or disease that is consistent with 
circumstances, conditions, or hardships of such service, then 
there is a factual presumption that the alleged injury or 
disease is service-connected.  This presumption is rebuttable 
by clear and convincing evidence to the contrary.  Id. at 
393.  Moreover, the veteran still must present medical 
evidence that relates the current disability to the in-
service injury or disease.  Wade v. West, 11 Vet. App. 302 
(1998).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 (1998) 
so as to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  
This rule does not mean that any manifestation in service 
will permit service connection.  To show a chronic disease in 
service, there must be a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at that time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of an evidentiary 
showing of continuity.  Continuity of symptomatology is 
required where the condition noted during service or in the 
presumptive period is not shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned.  When 
the condition noted during service is not shown to be chronic 
or the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).  The 
regulation requires continuity of symptomatology, not 
continuity of treatment.  Wilson v. Derwinski, 2 Vet. App. 
16, 19 (1991).

The Court has established the following rules with regard to 
claims addressing the issue of chronicity.  The chronicity 
provision of 38 C.F.R. § 3.303(b) is applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which, under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded if (1) the 
condition is observed during service, (2) continuity of 
symptomatology is demonstrated thereafter, and (3) competent 
evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 498 
(1997).  A lay person is competent to testify only as to 
observable symptoms.  See Falzone v. Brown, 8 Vet. App. 398, 
403 (1995).  A layperson is not, however, competent to 
provide evidence that the observable symptoms are 
manifestations of chronic pathology or diagnosed disability, 
unless such a relationship is one to which a lay person's 
observation is competent.  See Savage, 10 Vet. App. at 495-
97.

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Although the veteran is 
competent to testify as to his in-service experiences and 
symptoms, where the determinative issue involves a question 
of medical diagnosis or causation, only individuals 
possessing specialized medical training and knowledge are 
competent to render such an opinion.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).

Analysis
It is neither claimed nor shown that the veteran has an 
undiagnosed illness as contemplated by 38 C.F.R. § 3.317 
(1998).  One of the veteran's major arguments is that a grant 
of service connection does not require service medical record 
evidence and that lay testimony must be considered.  He has 
also argued that when 38 U.S.C.A. § 1154(b) was enacted it 
was the clear intent of Congress that the absence of official 
service records would not be justification for denial of 
service connection.  Assuming without deciding that the 
veteran served in combat, the provisions of 38 U.S.C.A. 
§ 1154(b) still would not apply since there has been no 
allegation that the veteran injured his right knee while 
engaged in combat with the enemy.  38 U.S.C.A. § 1154(b).

The veteran testified that he injured his right knee in the 
spring of 1987 or 1988, while at the Naval Base in San Diego, 
and that he saw a corpsman for that injury.  The veteran has 
also said that his right knee was injured by a forklift in 
1993 and that he again saw a corpsman.  However, his 
extensive service medical records not only show no complaints 
or treatment for a right knee injury but also reveal no 
findings of any right knee problems at any time, such as on 
general medical examinations including at service dicharge, 
when the lower extremities were noted to be normal.  The 
veteran has explained why he denied various musculoskeletal 
symptoms listed on a printed service medical history form 
executed by him, including at separation, but has not 
explained why, on the same form, he repeatedly denied a 
history of swollen or painful joints and denied having had 
any injuries other than those noted (which did not include 
any knee injury).  Nevertheless, as the United State Court 
held in King v. Brown, 5 Vet. App. 19, 21 (1993) 
"evidentiary assertions [by the veteran] must also be 
accepted as true for the purpose of determining whether the 
claim is well grounded.  Exceptions to this rule occur when 
the evidentiary assertion is inherently incredible or when 
the fact asserted is beyond the competence of the person 
making the assertion."  Thus, the veteran's various 
statements are deemed credible for the purpose of determining 
whether the claim is well grounded.  

The veteran has submitted a statement from a Mr. S., who 
reported that he had been a squadron corpsman (HM3) in the 
Navy and the veteran's roommate from March to August 1994.  
Although the veteran appeared to testify that Mr. S. 
prescribed treatment for his knee problem, Mr. S.'s statement 
only relates his observations of the veteran during service 
and neither indicates a diagnosis nor provides evidence of a 
link between right knee problems in service and a current 
right knee disability. 

Although the veteran intimates that he has had continuity of 
symptomatology since service, there is no competent evidence 
that relates any current right knee disorder to active 
service or to his alleged continued symptomatology.  See 
Savage, 10 Vet. App. at 498.  At his October 1995 VA 
orthopedic examination, the veteran only reported one right 
knee injury in service, even though he later testified that 
he had had two right knee injuries in service.  Nonetheless, 
the examiner did not relate the veteran's current right knee 
disorder, diagnosed as chondromalacia patella, to active 
service or to any claimed continuity of symptomatology since 
service.  The Board also has reviewed the veteran's statement 
in his September 1997 VA Form 9 in which he asserts that his 
current right knee disorder is related to active service.  
While he is competent to report his symptoms, his statement 
is not competent evidence of the etiology of the current 
right knee disorder.  Espiritu, 2 Vet. App. at 494-95.  

In summary, there is no competent evidence to establish a 
relationship between the current right knee disorder and 
service.  See Caluza, 7 Vet. App. at 506.  Accordingly, this 
claim is not well grounded.

With regard to the veteran's August 1995 statement asserting 
that he submitted a VA Form 526 in August 1994 and the 
accompanying photocopy of a VA Form 21-526 dated August 23, 
1994, these items were received in August 1995, along with a 
copy of the veteran's DD Form 214 and various other 
documents, all of which were forwarded by the veteran's 
representative.  The record reflects nothing to indicate that 
the veteran actually submitted a VA Form 526 prior to August 
1995.  In fact, when he filed a claim for vocational 
rehabilitation benefits in October 1994, the RO, by a letter 
of October 30, 1994 advised him that that office had "never 
received a VA Form-5262" and enclosed a form for him to 
complete.  For reasons known only to the veteran he did not 
submit a claim for service connection (VA Form 526) until 
August 1995, even though he had been put on notice almost a 
year earlier that no claim had been received by the RO 

In reaching its decision, the Board is again mindful that the 
Court has held that there is some duty to assist a claimant 
in the completion of an application for benefits under 38 
U.S.C.A. § 5103(a), depending on the particular facts in each 
case.  See Robinette v. Brown, 8 Vet. App. 69 (1995); 
Beausoleil v. Brown, 8 Vet. App. 459 (1996); as modified by 
Epps v. Brown, 9 Vet. App. 341, 344 (1996), wherein the Court 
found that there was a duty to further assist in the 
development of evidence only when the veteran has reported 
the existence of evidence which could serve to cause his 
claim to be well-grounded.  The facts and circumstances of 
this case are such that no further action is found to be 
warranted.

As for the representative's argument that there is a duty to 
assist for a claim that is not well grounded, there is no 
duty to assist the claimant under 38 U.S.C.A. § 5107 in 
developing the facts underlying his or her claim in the 
absence of a well-grounded claim.  See Epps v. Gober, 126 
F.3d 1464 (Fed.  Cir. 1997).


ORDER

Service connection for a right knee disorder is denied.


		
	JANE E. SHARP 
	Member, Board of Veterans' Appeals

 

